Citation Nr: 0922468	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
aggravation of a personality disorder.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

When the appellant was separated from service in July 1990, 
his DD-214 showed a total of more than 22 years of active 
service.  Documents in the file confirm active duty from 
March 1967 to January 1970 and from October 1978 to July 
1990.  The service treatment records include an enlistment 
examination dated in April 1971, with outpatient records 
dated soon thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim 
for an increased disability rating for depressive disorder, 
awarding a 30 percent disability rating and denied the 
appellant's claim of entitlement to service connection for a 
personality disorder.  The appellant submitted a notice of 
disagreement with this decision in June 2002 and subsequently 
perfected his appeal in July 2003.

The Board notes that during the pendency of the appellant's 
appeal, jurisdiction of the aforementioned claims was 
transferred from the Muskogee, Oklahoma, RO to the Pittsburg, 
Pennsylvania, RO.

The appellant and his wife participated in a Decision Review 
Officer hearing in February 2004 and in a Travel Board 
hearing with the undersigned Chief Veterans Law Judge in 
September 2005.  Transcripts of those proceedings have been 
associated with the appellant's claims file.

These claims were previously remanded by the Board in October 
2004 and October 2005 for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2003, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Unfortunately, the present case must be 
remanded due to the AMC's failure to follow the remand 
instructions set forth by the Board in October 2005.

As noted in the October 2005 Board remand, the appellant has 
consistently asserted that he is entitled to service 
connection for PTSD.  Although the June 2003 supplemental 
statement of the case appears to have denied entitlement to 
service connection for PTSD, stating that there was no 
evidence of a verifiable stressor, the RO did not consider 
service connection for PTSD as an issue, in and of itself, 
and no development of the claim was performed.  The RO 
indicated that it was not necessary to consider the PTSD 
issue because the appellant would only receive one disability 
rating for his psychiatric disorder.  This is accurate; 
however, if it is clear from the medical evidence that 
certain symptoms (and/or the degree of impairment) are due to 
the appellant's service-connected depressive disorder, as 
opposed to any other diagnosed psychiatric disorder (PTSD), 
the rating assigned for the appellant's service-connected 
depressive disorder may be lower than would otherwise be 
assigned.  See Mittleider v. West, 11 Vet. App. 181 (1998).


Inexplicably, following the issuance of the October 2005 
Board remand, the AMC failed to properly develop and 
adjudicate the appellant's claim of entitlement to service 
connection for PTSD.  Although he did not respond to the 
request for specific information as to his stressors, the 
appellant has provided general statements regarding his 
alleged stressors (i.e. being associated with Special Forces 
and combat missions associated therewith) which were not 
explored.  In fact, there is no evidence in the claims file 
that the AMC ever attempted to obtain the appellant's service 
personnel records, to help establish his claim that he was 
associated with Special Forces.  Thus must be accomplished.  
In looking through the service treatment records, it appears 
the appellant was assigned to Vietnam in January 1969.  

Additionally, the Board notes that since the outcome of the 
claim for service connection for the personality disorder 
and/or PTSD has a direct impact on the disability rating VA 
may assign for the appellant's service-connected depressive 
disorder, these issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the 
appellant's personnel records.

2.  The AMC should develop and 
adjudicate the claim of entitlement to 
service connection for PTSD, to include, 
if warranted, attempting to verify the 
stressor event(s) he alleges occurred 
while he served in Vietnam through the 
JSRRC.

3.  Thereafter, the appellant should be 
scheduled for a new VA psychiatric 
examination.  The appellant's claims 
file should be reviewed in conjunction 
with the examination and so noted in the 
examination report.
To the extent possible, the examiner 
should (without resorting to 
speculation), describe the symptoms and 
impairment the appellant has due to his 
service-connected depressive disorder.  
If possible, these symptoms should be 
distinguished from any associated with 
PTSD.  The examiner should also provide 
an opinion as to whether the appellant 
currently has a diagnosis of a 
personality disorder and if so, state 
whether it was aggravated by his time 
in military service.

If the appellant's alleged stressors are 
verified, the examiner should also 
address the nature and etiology of any 
diagnosed PTSD.  The examiner should 
state whether it is at least as likely 
as not that the appellant's diagnosed 
PTSD is the result of his verified 
stressors.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.



4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




